        9:20-cv-00990-SAL          Date Filed 05/21/21     Entry Number 43        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

 James Anderson McClellan,                                   Case No.: 9:20-cv-00990-SAL
 a/k/a James Anderson McClellan

                      Plaintiff,

 v.
                                                                        ORDER
 Kenneth J. Nelson, Warden,


                      Defendants.




      This matter is before the Court for review of the April 15, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Molly H. Cherry, made in accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 41]. In the Report, the Magistrate

Judge recommends the case be dismissed for lack of prosecution. Id. No party filed objections to

the Report, and the time to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).


                                                  1
      9:20-cv-00990-SAL        Date Filed 05/21/21     Entry Number 43       Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED for lack of

prosecution pursuant to Federal Rule of Civil Procedure 41(b).



       IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       May 21, 2021                                        Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                               2
